Citation Nr: 0029708	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for a 
disability of the right foot, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1963 to July 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Phoenix, Arizona,  Department of Veterans Affairs (VA) 
Regional Office (the RO).   

The record reflects that contemporaneous with his claim for 
an increased rating for a right foot disorder, the appellant 
also sought service connection for a left knee disorder, 
secondary to the right foot disability.  By rating decision 
dated in August 1998, service connection for the left knee 
disorder was denied.  Although the appellant filed a notice 
of disagreement in February 1999 relative to the left knee 
disorder, he withdrew this issue from appellate consideration 
in a July 1999 statement.  That issue is therefore not 
therefore before the Board for appellate review.  See 38 
C.F.R. § 20.204.  

By RO rating decision dated in November 1999, service 
connection was denied for degenerative disc disease, claimed 
as secondary to the service-connected right foot disorder.  
The appellant filed a notice of disagreement with regard to 
the November 1999 rating decision, and a Statement of the 
Case was issued in December 1999.  The Board has been 
informed that after the appellant's claims folder was 
forwarded to the Board , a Substantive Appeal was filed with 
regard to the claim of entitlement to service connection for 
degenerative disc disease.  Because the filing of a notice of 
disagreement initiates the appellate process, the Board has 
jurisdiction over this claim, and it will be remanded.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The appellant's right foot disorder is severe in its 
symptoms, and is characterized by significantly diminished 
function, easy fatigability, and pain on movement and 
prolonged standing and altered gait.


2.   Neither an exceptional nor unusual disability picture 
has been presented so as to render impractical the 
application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for a 
disability of the right foot have  been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).

2. An extraschedular disability rating is not warranted for 
the appellant's service-connected right foot disability. 38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the disability resulting from his 
service-connected right foot disorder is more severe than is 
contemplated by the currently assigned 20 percent rating.  

In the interest of clarity, a brief factual review of 
evidence of record as found in the appellant's claims folder 
would be helpful to an understanding of the Board's decision.  
The Board will then review the applicable and regulations.  
Finally, the Board will analyze the appellant's claim and 
render a decision.


Factual Background

The record reflects that the appellant injured his right foot 
in November 1964 when a weight fell on his right foot when he 
was working in a storeroom.  Service connection was first 
granted for a right foot disability by rating decision dated 
in July 1968; a zero percent disability evaluation was 
assigned.  By rating decision dated in October 1971, the 
assigned disability rating was increased to 10 percent.  In 
May 1979, the disability rating was increased to 20 percent.  

The appellant underwent a VA physical examination in February 
1980.  He complained of persistent pain about the right foot.  
Upon clinical examination, he was noted to use a cane, and he 
walked with a slow, cautious and deliberate gait.   Mobility 
at the metatarsophalangeal joints was normal, and the 
appellant was able to rise on his toes with support but 
evenly on both feet.  He was diagnosed to have a symptomatic 
right foot with a history of an injury without outward 
deformity or loss of mobility.  Contemporaneous radiographic 
examination of the foot revealed no significant bone or joint 
abnormality.  

The appellant sought an increased disability evaluation by 
statement received in February 1998.  The appellant alleged 
that his foot disorder had become more severe, and that he 
had daily swelling.  He reported that he had difficulty 
keeping bed covers on his foot due to the pain.  

The appellant underwent a VA physical examination in July 
1998.  The appellant reported that he had increasing 
difficulty with weight-bearing activity, and stated that he 
could only walk half of a mile with the aid of a cane.  Upon 
clinical examination, the right foot was noted to be 
"exquisitely tender to palpation."  The right foot pain was 
reported by the examiner to be radiating to the right hip.  
The appellant was unable to hop on his right foot, and he 
could not walk on his right heels or right foot toes.  He was 
noted to squat and rise painfully.  The examiner found that 
the appellant had full range of motion.  

In an April 1999 report of medical examination authored by 
A.E.L., D.P.M., the appellant was noted to have complained of 
pain in his right foot, toes and heel.  He stated that his 
foot pain was worse in the morning upon initial weight 
bearing, and that it eased through the day.  He reported 
burning sensations in the heel, and that the pain was 
worsening.  He stated that prolonged standing and walking 
long distances aggravated the pain, and that in addition to 
burning, he also experienced a tingling sensation.  The 
appellant also reported that he had difficulty negotiating 
stairs.  

Upon clinical examination, Dr. A.E.L. reported that the 
appellant's vascular and neurologic systems of the lower 
extremities were normal.  Upon orthopedic and range of motion 
studies, the appellant was noted to walk with a pronated 
gait, and his joint motions were adequate in the talocrural, 
subtalar, midtarsal and metatarsophalangeal joints.  Muscle 
power was found to be adequate and consistent with the 
appellant's age and general condition.  There was severe pain 
on palpation of the inferior-medial aspect of both heels.  
The appellant was noted to have flat feet, and contracted 
plantar fascia muscles were noted.  
 
During the course of a June 1999 VA orthopedic examination, 
he was noted to ambulate without his cane with a moderate, 
right-sided limp.  The examiner attributed the appellant's 
limp to the service-connected right foot disability.  

During a July 1999 personal hearing, the appellant testified 
in substance that he had been prescribed Percocet for pain, 
which he described as constant, burning, and throbbing.  He 
added that he also experienced foot numbness and swelling.  
He reported that he had been advised by Dr. A.E.L. that he 
should not perform any prolonged standing, walking or 
lifting.  He added that he had cramping of the arch and 
numbing of the right foot.  He stated that he had to use his 
cane all of the time.  He stated that although he was 
originally prescribed orthotic inserts for his shoes, they 
were not effective and he was then undergoing development of 
new orthotic appliances.  He stated that he was most 
comfortable in athletic shoes, and that a pair of leather 
shoes made him uncomfortable.   

Relevant Law and Regulations

Increased disability ratings are determined by the 
application of a schedule of ratings (Schedule) which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  The degree of impairment resulting from a 
disability involves a factual determination of the severity 
of the disability.  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria as are set forth 
in the Schedule.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

The appellant's service-connected right foot disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 [foot injuries, other].  Under 
Diagnostic Code 5284, a 20 percent disability rating is 
assigned for moderately severe disability, and a 30 percent 
is assigned for severe disability.  [A Note to the Diagnostic 
Code indicates that 40 percent rating is assigned with actual 
loss of the use of the foot.]

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (1999).

Analysis

Initial matters 

VA has a duty to assist the appellant in developing the facts 
pertinent to his claim. 38 U.S.C.A. § 5107.  In this case, 
there is ample medical and other evidence of record, the 
appellant has been provided a hearing and recent VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
evidentiary or procedural development is required. 

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7014(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
United States Court of  Appeals for Veterans Claims observed 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

i.  Assignment of diagnostic code  

As noted above, the appellant's service-connected right foot 
disability is currently evaluated as 20 percent disabling 
under Diagnostic Code 5284, other foot injuries.

The Board has given consideration to evaluating the 
appellant's service-connected disability under a different 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

In this case, the evidence does not support the assignment of 
another diagnostic code.  The appellant's service-connected 
disability, by history and by most recent examination was and 
is characterized as foot injury residuals, which is perfectly 
consistent with the assignment of Diagnostic Code 5284.  
Although bilateral pes planus has been diagnosed, such is not 
service connected and the application of Diagnostic Code 5276 
is therefore not appropriate.  Further, there is no assertion 
of, or evidence supporting, a diagnosis of claw foot, which 
would also warrant possible consideration under Diagnostic 
Code 5278.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

ii.  Schedular considerations

The appellant's service-connected right foot disorder is 
currently evaluated as 20 percent disabling.  Such a rating 
contemplates a "moderately severe" foot injury.  However, 
review of the evidence of record indicates that the appellant 
has significantly diminished function of his right foot as 
evidenced by an altered gait, specifically a right-sided limp 
which was specifically attributed to the service-connected 
right foot injury by the June 1999 VA examiner.  Moreover, 
the April 1999 report of Dr. A.E.L. that  there was severe 
pain on palpation of the inferior-medial aspect of the heel 
supports the finding that the appellant experiences 
significant pain on use of the foot.    

The Board is aware that there is certain evidence which is 
against the appellant's claim.  In particular, diagnostic 
testing of the right foot has not revealed significant bone 
or joint abnormality.  Nonetheless, the Board believes that 
the evidence as to the matter of an increased disability 
rating is in relative equipoise and that the benefit os the 
doubt rule may be applied.  38 U.S.C.A. § 5017(b); 38 C.F.R. 
§§ 3.102, 4.3.  A 30 percent disability evaluation will be 
assigned.     

The Board further notes in passing that actual loss of use of 
the right foot has not been demonstrated, so the Note to 
Diagnostic Code 5384 pertaining to the assignment of a 40 
percent rating is not for application in this case.    

iii.  De Luca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, since a 30 percent evaluation has been granted for 
the appellant's service-connected right foot disability, and 
since this is the maximum available rating ordinarily 
available under Diagnostic Code 5284, the appellant is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  See the Court's holding in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

iv.  Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may address 
the matter of a veteran's entitlement to an extraschedular 
rating, provided that adequate reasons and bases are 
articulated.  Bagwell left intact, however, a prior holding 
in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue must 
be referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 .F.R. § 3.321 (1999).  See also VAOPGCPREC 6-
96.

In a September 1999 Supplemental Statement of the Case, the 
RO concluded that an extraschedular evaluation was not 
warranted for the appellant's right foot disability. The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1999).

The appellant has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Specifically, the record does not reflect any recent 
hospitalization for the service-connected right foot 
disability.  There is no specific evidence that the right 
foot disability interferes with employment.  The appellant 
can ambulate, albeit with the use of a cane, and he can drive 
a motor vehicle.  The medical evidence, moreover, does not 
demonstrate any clinical factors which are out of the 
ordinary.  Indeed, as noted above diagnostic testing such as 
X-rats and bone scans have been essentially negative.

In short, the Board finds that the evidence of record does 
not reflect any factor which takes the appellant outside of 
the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

ORDER

A 30 percent disability evaluation for a right foot disorder 
is granted, subject to
regulations governing the award of monetary benefits.  

REMAND

As explained in the Introduction, the Board has been informed 
that the appellant has filed a substantive appeal with 
respect to the issue of entitlement to service connection for 
a low back disability, which he contends is secondary to his 
service-connected right foot disability.  At the time that 
substantive appeal was filed, the appellant's VA claims 
folder was already at the Board.  The Board believes that it 
would be inappropriate to adjudicate the claim without having 
the RO complete any indicated evidentiary and procedural 
development.  Thus, the Board will defer action on the issue 
until the substantive appeal and any other recently-submitted 
documentation has been associated with the appellant's claims 
folder at the RO. 

Accordingly, in light of information received that a 
substantive appeal has been received at the RO with regard to 
the denial of service connection for degenerative disc 
disease, claimed as secondary to the service-connected right 
foot disorder, that issue is REMANDED to the RO.  

The RO should undertake and complete any necessary 
action
 with regard to the remanded claim.  If any such 
action does
 not resolve the claim, the RO shall return the 
case to the Board,
 if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will ensue.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


